Title: To George Washington from George Clinton, 28 October 1779
From: Clinton, George
To: Washington, George


        
          Dear Sir,
          Fishkill [N.Y.] 8th Clock P.M. 28th Oct. 1779
        
        On my arrival at this place, the letters, of which the enclosed are Copies, were deliverd me. If the accounts contained in them are true, and they appear too well authenticated to admit of Doubt, our frontier Settlements especially—those of Albany and Tryon Counties, if nothing farther is to be apprehended, will be greatly exposed to the Ravages of the Enemy. From Genl Ten Broecks Letter your Excellency will be informed of the Measures he hath taken to cover the Country, But if the Enemy’s Force is as formidable as is represented, it will not be in his power to prevent the desolation of some of the most valuable Settlements.
        I am informed that some of the Massachusets Militia have assembled at Clavarack; where tis said they are to wait further orders—They are without Provisions, or a Commissary to provide for them, and are very distressing to the Inhabitants on whom they are quartered, and who are obliged to supply them. If these Troops (on the present Occasion) were ordered to Albany from whence they might be brought to this Quarter nearly as

expeditiously as from their present Situation, I believe it would answer a very valuable purpose. I am &.
        
          G. Clinton
        
      